Name: Commission Regulation (EC) No 1525/2001 of 26 July 2001 amending Regulation (EC) No 1101/2001 fixing the reduction percentages to be applied to applications for an allocation by non-traditional operators under the tariff quotas for imports of bananas
 Type: Regulation
 Subject Matter: tariff policy;  trade;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32001R1525Commission Regulation (EC) No 1525/2001 of 26 July 2001 amending Regulation (EC) No 1101/2001 fixing the reduction percentages to be applied to applications for an allocation by non-traditional operators under the tariff quotas for imports of bananas Official Journal L 202 , 27/07/2001 P. 0005 - 0005Commission Regulation (EC) No 1525/2001of 26 July 2001amending Regulation (EC) No 1101/2001 fixing the reduction percentages to be applied to applications for an allocation by non-traditional operators under the tariff quotas for imports of bananasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 216/2001(2),Having regard to Commission Regulation (EC) No 896/2001 of 7 May 2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community(3), and in particular Article 29(3) thereof,Whereas:(1) Under Article 29(3) of Regulation (EC) No 896/2001, the Commission must determine, in the light of the total quantities available under tariff quotas and the notifications made by the Member States of the allocations sought, the quantities for which the allocations for non-traditional operators are granted for the second half of 2001.(2) Based on the Member States' notifications of the total volume of allocations applied for by non-traditional operators A/B and C under Article 29(2), the Commission fixed in Regulation (EC) No 1101/2001(4), a percentage reduction to be applied to each application for an allocation from non-traditional operators.(3) A check has found that the sum of the allocations applied for by non-traditional operators for the A/B tariff quota amounts to 4206593 tonnes. This requires an amendment to the percentage reduction to be applied to each application for an allocation from non/traditional operators A/B. It is therefore necessary to amend Article 1 of Regulation (EC) No 1101/2001,HAS ADOPTED THIS REGULATION:Article 1The percentage reduction in Article 1 of Regulation (EC) No 1101/2001 to be applied to each application for an allocation from a non-traditional operator A/B is replaced by 4,5955 %.Article 2The competent authorities of the Member States shall notify the operators concerned of the quantity allocated to them pursuant to Article 1 no later than 17 August 2001.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 31, 2.2.2001, p. 2.(3) OJ L 126, 8.5.2001, p. 6.(4) OJ L 150, 6.6.2001, p. 41.